UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7127


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICHAEL SPEED,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00700-JFM-1; 1:16-cv-02421-JFM)


Submitted:   January 19, 2017              Decided:   February 2, 2017


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Speed, Appellant Pro Se.    Benjamin M. Block, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael    Speed      appeals         the     district     court’s     order

adjudicating his 28 U.S.C. § 2255 (2012) motion.                 In the order,

the district court granted relief, in part, by directing vacatur

and reentry of Speed’s criminal judgment so as to afford Speed

an opportunity to file a criminal appeal, but denied Speed’s

remaining habeas claims on their merits.                    The district court

issued a certificate of appealability.

     The   district     court    did   not       err   in   reentering    Speed’s

criminal judgment to begin his appellate period anew.                     Because

Speed’s remaining habeas claims could, at least arguably, be

raised in Speed’s criminal appeal or a habeas motion, however,

the district court should not have disposed of the remaining

claims with prejudice.          Cf. In re Goddard, 170 F.3d 435, 437

(4th Cir. 1999) (holding that when a prisoner has wrongly been

denied his right to a direct appeal, he should not be forced to

raise all possible claims against his criminal judgment in his

first § 2255 motion and thereby “make the substantive objections

to his conviction and sentence that his lawyer would have made

for him on direct appeal”).

     Thus, although we affirm the district court’s order, we

modify the dismissal of Speed’s remaining habeas claims to be

without prejudice.      We also deny Speed’s motions for appointment

of counsel and for a stay of proceedings.               We dispense with oral

                                       2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                           AFFIRMED AS MODIFIED




                                  3